Application was made in this case for a mandamus, to the New York common pleas, directing that court to set aside certain executions issued against the relators on the ground that the same had been issued before the expiration of thirty days from the entry of the judgments upon which the executions had been issued, Statutes, 1840, p. 334, § 24. It was shown in the common pleas, on the behalf-of the plaintiffs in answer to a motion on the part of the defendants to set aside the executions, that the suits in which the executions had been issued were commenced previous to the passage of the act above "referred to, and the common pleas refused to set aside the execution. The motion for a mandamus was denied.